COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                  NO. 02-11-00355-CV


ANTHONY BRANCH AND ALL                                                  APPELLANTS
OCCUPANTS

                                            V.

FANNIE MAE A/K/A FEDERAL                                                   APPELLEE
NATIONAL MORTGAGE
ASSOCIATION


                                         ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                         ----------

                            MEMORANDUM OPINION1

                                         ----------

      On June 1, 2012, we notified Appellant Anthony Branch that his brief did not

comply with appellate rules of procedure 9.4(h) and 38.1(d), (f), (i), and (k) and local

rule 1.A(8).2 We allowed Appellant until June 11, 2012, to file an amended brief that

      1
          See Tex. R. App. P. 47.4.
      2
          See Tex. R. App. P. 38.1(d), (f), (i), (k); 2nd Tex. App. (Fort Worth) Loc. R.
1.A(8).
complied with the above rules. We stated in our letter to Appellant that his failure to

timely file an amended brief in compliance with the above rules could result in the

waiver of noncompliant points, our striking his brief, or the dismissal of his appeal.3

We received Appellant’s amended brief on June 11, 2012, but it too was

noncompliant4 and therefore not filed by this court.

      We liberally construe pro se briefs, but to ensure fairness in our treatment of

all litigants, we hold pro se litigants to the same standards as licensed attorneys and

require pro se litigants to follow the applicable laws and rules of procedure. 5

Accordingly, we strike Appellant’s brief, deny his request to supplement his original

brief, and dismiss this appeal for want of prosecution.6



                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: July 26, 2012




      3
       See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).
      4
       See Tex. R. App. P. 38.1(d), (i), (k).
      5
       See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978);
Shull v. United Parcel Serv., 4 S.W.3d 46, 53 (Tex. App.—San Antonio 1999, pet.
denied), cert. denied, 531 U.S. 835 (2000).
      6
       See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).


                                          2